UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cr-00171-RAJ-DEM-1)


Submitted:   September 20, 2016           Decided:   November 1, 2016


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Dwayne Smith, Appellant     Pro Se.       Darryl James Mitchell,
Assistant United  States     Attorney,    Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dwayne Smith appeals district court’s order denying relief

on his 18 U.S.C. § 3582(c)(2) (2012) motion under Amendment 782

of the U.S. Sentencing Guidelines, which reduced the Guidelines

range for various drug offenses.            We vacate the district court’s

order and remand for further proceedings.

      We review de novo a district court’s ruling as to the scope

of its legal authority under § 3582(c)(2).                     United States v.

Williams,   808 F.3d 253,   256   (4th    Cir.        2015).         Under   U.S.

Sentencing Guidelines Manual § 1B1.10(b)(2)(A), p.s. (2015), a

“court shall not reduce the defendant’s term of imprisonment

under 18 U.S.C. § 3582(c)(2) and this policy statement to a term

that is less than the minimum of the amended guideline range

determined [through application of the Sentencing Amendment].”

      We conclude that the district court erred in holding that

it did not have the discretion to reduce Smith’s sentence below

the   statutory     minimum.      Our       decision    in     United       States v.

Williams, 808 F.3d 256 (4th Cir. 2015), which abrogated United

States v. Hood, 556 F.3d 226 (4th Cir. 2009), and which controls

the outcome of this case, had been issued only a month before

the district court’s order.        As stated in Williams, because this

case implicates USSG § 1B1.10(c), p.s., the district court was

required to consider Smith’s new Guidelines range.                          Thus, the

district    court    erred   in   ruling      that     it    did     not    have   the

                                        2
authority to grant Smith a sentence reduction, and we remand to

allow    the   district   court    to   exercise   its   discretion   on   this

issue.

      Accordingly, we vacate the judgment of the district court

and   remand    for   further     proceedings.     We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         VACATED AND REMANDED




                                        3